[Cite as State v. Moore, 2017-Ohio-7546.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                        C.A. No.     15CA010753

          Appellee

          v.                                         APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
MICHAEL B. MOORE                                     COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
          Appellant                                  CASE No.   14CR089050

                                 DECISION AND JOURNAL ENTRY

Dated: September 11, 2017



          TEODOSIO, Judge.

          {¶1}   Appellant, Michael B. Moore, appeals from his convictions in the Lorain County

Court of Common Pleas. We affirm.

                                                I.

          {¶2}   Mr. Moore pled guilty to one count of aggravated robbery with firearm

specifications, three counts of robbery with firearm specifications, one count of tampering with

evidence, one count of receiving stolen property with firearm specifications, and one count of

obstructing official business. He was found guilty and sentenced to an aggregate total of twelve

years in prison.

          {¶3}   Mr. Moore filed a motion for leave to file a delayed appeal, which this Court

granted. He now appeals from his convictions and raises one assignment of error for this Court’s

review.
                                                 2


                                                II.

                               ASSIGNMENT OF ERROR ONE

       THE TRIAL COURT ERRED IN FAILING TO ADVISE APPELLANT OF HIS
       RIGHT TO APPEAL AT SENTENCING.

       {¶4}    In his sole assignment of error, Mr. Moore argues that the trial court erred by not

advising him at sentencing of his right to appeal, his right to appellate counsel, his right to an

appeal without payment if indigent, and the time-sensitive nature of an appeal. He claims his

sentence is void and that he must be resentenced. We disagree.

       {¶5}    Crim.R. 32(B)(2) states “[a]fter imposing sentence in a serious offense, the court

shall advise the defendant of the defendant’s right, where applicable, to appeal or to seek leave to

appeal the sentence imposed.” Crim.R. 32(B)(3) further states:

       If a right to appeal or a right to seek leave to appeal applies under division (B)(1)
       or (B)(2) of this rule, the court also shall advise the defendant of all of the
       following:

               (a) That if the defendant is unable to pay the cost of an appeal, the
               defendant has the right to appeal without payment;

               (b) That if the defendant is unable to obtain counsel for an appeal, counsel
               will be appointed without cost;

               (c) That if the defendant is unable to pay the costs of documents necessary
               to an appeal, the documents will be provided without cost;

               (d) That the defendant has a right to have a notice of appeal timely filed on
               his or her behalf.

       {¶6}    The parties agree that the trial court did not advise Mr. Moore of his right to

appeal at the sentencing hearing. However, any error in the trial court’s failure to advise Mr.

Moore of his right to appeal was harmless, as he has failed to allege or demonstrate prejudice.

See State v. Gordon, 9th Dist. Summit No. 25317, 2011-Ohio-1045, ¶ 14. This Court granted

Mr. Moore’s motion for leave to file a delayed appeal and appointed appellate counsel to
                                                 3


represent him, rendering harmless any error in the trial court’s failure to notify him of his

appellate rights. See State v. Meredith, 9th Dist. Summit No. 25198, 2011-Ohio-1517, ¶ 8.

Accordingly, there was no reversible error in this case. See Gordon at ¶ 14.

       {¶7}    Mr. Moore’s first assignment of error is overruled.

                                                III.

       {¶8}    Mr. Moore’s sole assignment of error is overruled. The judgment of the Lorain

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       THOMAS A. TEODOSIO
                                                       FOR THE COURT
                                      4



SCHAFER, P. J.
CARR, J.
CONCUR.


APPEARANCES:

GIOVANNA V. SCALETTA-BREMKE, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and NATASHA RUIZ GUERRIERI, Assistant
Prosecuting Attorney, for Appellee.